Exhibit 10.3 AMENDMENT NO. 4 TO CREDIT AGREEMENT This AMENDMENT NO.4 TO CREDIT AGREEMENT (this “Amendment”) dated as of June 11, 2009 is by and among WMS INDUSTRIES INC., a Delaware corporation (the “Borrower”), the other Loan Parties (as defined in the Credit Agreement referred to below) set forth on the signature page hereto, the financial institutions that are or may from time to time become parties hereto (together with their respective successors and assigns, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as agent for the Lenders (in such capacity, the “Agent”). RECITALS: WHEREAS, the Borrower, the other Loan Parties, the Agent and the Lenders are parties to a Credit Agreement dated as of May1, 2006 (as from time to time amended, restated, supplemented or otherwise modified, the “Credit Agreement”), pursuant to which the Lenders have agreed to make loans and other extensions of credit to the Borrower in accordance with the terms thereof; WHEREAS, the Borrower and the other Loan Parties have requested that the Agent and the Lenders make certain amendments to the Credit Agreement all as set forth more fully herein; WHEREAS, the Agent and the Lenders are willing to amend the Credit Agreement, subject to the terms and conditions of this Amendment; and WHEREAS, this Amendment shall constitute a Loan Document, these Recitals shall be construed as part of this Amendment and capitalized terms used but not otherwise defined in this Amendment shall have the meanings described to them in the Credit Agreement. NOW, THEREFORE, in consideration of the foregoing and the agreements, promises and covenants set forth below, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION1Consent of Required Lenders.Subject to the satisfaction of the conditions set forth in Section 4 below, and in reliance on the representations and warranties set forth in Section 3 below, notwithstanding any section of the Credit Agreement or any other Loan Documents that would otherwise prohibit the foregoing transaction described in this section hereto and pursuant to Section 6.04 of the Credit Agreement, Required Lenders hereby consentto the Borrower or any of the Loan Parties advancing funds and/or purchasing convertible notes, in a amount not to exceed a maximum aggregate of $6,200,000.00 in connection with strategic investments with third parties, in each case with prior written disclosure to the Agent. SECTION2Amendments to Credit Agreement. (a)Section 6.11(a) Capital Expenditures.Section 6.11(a) of the Credit Agreement is hereby amended and restated to read as follows: “(a)Capital Expenditures.No Loan Party will, nor will it permit any Subsidiary to, incur or make Capital Expenditures (excluding expenditures for gaming operations equipment) in an aggregate amount for the Borrower and its Subsidiaries in excess of $60,000,000 for any fiscal year.” (b)Section 6.04(c).Section6.04(c) of the Credit Agreement is hereby amended by deleting “$65,000,000” where it appears therein and inserting therefor the amount “$85,000,000.” (c)Section 6.04(d).Section6.04(d) of the Credit Agreement is hereby amended by deleting “$65,000,000” where it appears therein and inserting therefor the amount “$85,000,000.” (d)Section 6.04(e).Section6.04(e) of the Credit Agreement is hereby amended by deleting “$65,000,000” where it appears therein and inserting therefor the amount “$85,000,000.” (e)Section 1.01 of the Credit Agreement is hereby amended by amending and restating the definition of “Permitted Investments” to add paragraph (g), in Section 1.01 of the Credit Agreement, as follows: ““Permitted Investments” means: (a)direct obligations of, or obligations the principal of and interest on which are unconditionally guaranteed by, the United States of America (or by any agency thereof to the extent such obligations are backed by the full faith and credit of the United States of America), in each case maturing within one year from the date of acquisition thereof; (b)investments in commercial paper maturing within 270 days from the date of acquisition thereof and having, at such date of acquisition, the highest credit rating obtainable from S&P or from Moody’s; (c)investments in certificates of deposit, banker’s acceptances and time deposits maturing within 180 days from the date of acquisition thereof issued or guaranteed by or placed with, and money market deposit accounts issued or offered by, any domestic office of any commercial bank organized under the laws of the United States of America or any State thereof which has a combined capital and surplus and undivided profits of not less than $500,000,000; (d)fully collateralized repurchase agreements with a term of not more than 30 days for securities described in clause (a) above and entered into with a financial institution satisfying the criteria described in clause (c) above; (e)money market funds that (i)comply with the criteria set forth in Securities and
